Citation Nr: 1424741	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include sinusitis. 

2.  Entitlement to service connection for a deviated septum.  

3.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus. 

4.  Entitlement to service connection for a skin disorder, to include acne vulgaris. 

5.  Entitlement to service connection for a heart disorder, to include a heart murmur with premature ventricular complexes. 

6.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The enumerated claims were previously before the Board and remanded for additional evidentiary development in March 2011, November 2012, and February 2013.  The case has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not establish any diagnosed sinus disorder, to include chronic sinusitis.  

2.  The Veteran's deviated septum was incurred prior to active duty service and was not aggravated by active duty service.  

3.  The Veteran's preexisting bilateral pes planus was not aggravated by active duty service; there is no competent and credible evidence of a nexus between any current foot disability and active duty service.  

4.  The evidence of record does not establish a diagnosis of acne vulgaris; there is no competent and credible evidence of a nexus between any current skin disorder and the Veteran's active duty service.  

5.  A heart disorder, to include heart murmur with premature ventricular complexes, did not manifest in service; a cardiovascular or valvular heart disease did not manifest within one year of discharge from active duty; there is no competent and credible evidence of a nexus between any current heart disorder and the Veteran's active duty service.

6.  There is no competent and credible evidence of a nexus between any current gastrointestinal disability and the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A sinus disorder, to include chronic sinusitis, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  A deviated septum was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  A bilateral foot disability, to include pes planus, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013). 

4.  A skin disorder, to include acne vulgaris, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013). 

5.  A heart disorder, to include heart murmur with premature ventricular complexes, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

6.  A gastrointestinal disability, to include gastroenteritis, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by letters dated in December 2006 and May 2013.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Any timing deficiency with respect to the May 2013 notice was cured by the readjudication of the claim in the most recent February 2014 supplemental statement of the case.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained.  The Agency of Original Jurisdiction (AOJ) requested the Veteran's records from the Social Security Administration (SSA), but was notified that they had been destroyed.  See April 2011 Response from SSA; June 2011 Formal Finding of Unavailability.  The Veteran was notified accordingly.  See June 2011 Report of Contact.

The Veteran was evaluated in conjunction with his claimed disability in March 2013.  Supplemental medical opinions were obtained in February 2014.  The Board finds that the VA examinations and supplemental medical opinions are adequate to decide the issues.  The examiner reviewed the claims folders in detail and conducted an extensive interview and evaluation of the Veteran.  The examiner's opinions reflect consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect adequate rationale.  Moreover, the examiner offered clear conclusions as well as reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions has been met.

Regarding the Board's prior remands, the AOJ:  attempted to obtain the Veteran's SSA records; obtained outstanding VA treatment records; scheduled the Veteran for appropriate VA examinations; and obtained supplemental medical opinions from the VA examiner.  As such, the Board finds that the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including cardiovascular disease and endocarditis, which includes valvular heart disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

III.  Factual Background and Analysis

Sinus Disorder/Deviated Septum

The Veteran originally asserted that his sinus problems and deviated septum were aggravated due to military service.  See December 2006 Statement in Support of Claim.  During a March 2013 VA examination, the Veteran stated that his deviated septum was fixed in Korea and that he has had no problems since then.  He also denied any recent sinus problems, but said that he has had nasal drainage.   He denied any relationship between his nasal drainage and service.  Despite, these negative assertions, the Veteran has continued his appeal, asserting that these conditions were incurred in or aggravated by active service.  See March 2014 Informal Hearing Presentation.  

The Veteran's service treatment records reflect that at his February 1959 pre-induction examination, his nose and sinuses were normal.  His July 1960 induction examination report; however, noted that he had a healed fracture of the nose with a partial obstruction.  On the corresponding Report of Medical History, he reported having or having had sinusitis and hay fever and it was noted that he had perennial allergic rhinitis with seasonal exacerbations.  In September 1961, he complained of a sore throat, rhinorrhea, and a non-productive cough.  Rhinitis and pharyngitis were noted.  In December 1961, he complained of post-nasal drip with a productive cough.  The examination showed rhinitis, post nasal discharge, and a septal deviation to the left.  At his April 1962 separation physical, it was noted that his nasal mucosa was congested and that he had a septum deviated to the left.  On his April 1962 Report of Medical History, the Veteran reported having had or having sinusitis and hay fever.  

Post service, a November 2002 VA primary care note reflects that the Veteran was treated for conjunctivitis and sinusitis with antibiotics for ten days.  In July 2003, it was noted that the Veteran had a chronic history of sinusitis; however, subsequent VA treatment records are unremarkable for any complaints, treatment, or diagnosis of sinusitis.  

Since filing his claim in December 2006, VA outpatient treatment notes reflect that the Veteran has denied any nasal obstruction.  See e.g., VA Progress Notes dated in August 2008, September 2008, November 2008, May 2009, July 2009, October 2009, and May 2010.  He has also denied sinus symptoms and sinus congestion.  See e.g., VA Progress Notes dated in May 2011, November 2011, and May 2012.

The report of the March 2013 VA examination reflects that the Veteran denied having any sinus problems.  He also reported that he had not had any problems with the deviated septum since it was corrected in service.  He reported having nasal drainage, but did not attribute this to service.  The examiner diagnosed the Veteran with rhinitis.  The examiner also noted that the Veteran had a history of remote nasal fracture with deviated nasal septum (prior to active duty) and subsequent surgical repair without any sequelae, and a history of chronic sinusitis that was not currently present.  The examiner opined that these conditions preexisted service and were not aggravated while on active duty.  

In February 2014, the VA examiner provided a supplemental medical opinion.  She opined that any current sinus disorder, to include sinusitis diagnosed in 2002 and 2003, was not incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include the 1962 sinusitis noted prior to separation.  The examiner was unequivocal in this opinion, explaining that there was no record of a sinus condition until many years after service and no objective evidence of chronicity.  Furthermore, the examiner opined that two episodes of sinusitis in two years does not constitute chronic disease.  

Regarding the deviated septum, the VA examiner opined that it was clear and unmistakable that the Veteran's deviated septum preexisted active service.  The examiner explained that the July 1960 induction examination noted that there was a healed, recurrent fracture of the noise with a slight deformity and partial obstruction with diagnoses being "nasal mucosa congested, septum deviated to left."  The examiner further opined that it was clear and unmistakable (absolutely certain) that the deviated septum did not permanently increase in severity beyond its natural progression during active service.  The examiner explained that there was no objective evidence of in-service trauma and that later records did not comment on the nasal septum.  

In this case, the evidence does not reflect that the Veteran has had a chronic sinus disorder, to include sinusitis, during the pendency of his claim.  Although he may have a history of chronic sinusitis, VA treatment records and the March 2013 VA examination reflect that he has not had a chronic sinus disorder since filing his claim for service connection.  Moreover, the Veteran reported to the March 2013 VA examiner that he did not have any recent sinus problems and hardly got congested.  The Board finds these statements especially probative because they were reported to a medical professional assigned to evaluate his disability.  For these reasons, service connection for a sinus disorder, to include sinusitis, must be denied because there is no evidence of current disability - the first element required for service connection.

The Board notes that the VA examiner diagnosed the Veteran with rhinitis; however, the Veteran specifically denied any relationship between his nasal drainage and service.  Id.  The Veteran does not contend, nor does the evidence show, that his rhinitis was incurred in or aggravated by service. 

Because the Veteran's deviated septum was not noted at his pre-induction and induction examinations, the presumption of soundness applies.  However, the Board finds clear and unmistakable evidence to rebut the presumption of soundness in this case.  The Board finds the March 2013 VA examiner's opinion the deviated septum clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service especially probative.  Her opinions were based on a thorough review of the claims file, consideration of the Veteran's lay statements, and a medical examination.  Furthermore, her opinions are consistent with the fact that a nasal fracture and partial obstruction was noted on his July 1960 induction examination and the Veteran's own statements.  Regarding any increase in the severity of the disability, the Veteran reported to the March 2013 VA examiner that the issue was corrected and he did not have any further problems.  The Board finds this statement especially probative since it was reported to a medical professional assigned to evaluate his disability.  In sum, the Board finds the presumption of soundness is rebutted and service connection denied.

Bilateral Foot Disorder/Pes Planus

The Veteran asserts that his foot disorders (flat feet, fallen arches, and "phonation" feet) were aggravated by military service.  See December 2006 Supplemental Statement in Support of Claim.  

The Veteran's service treatment records reflect that at his February 1959 pre-induction examination, he had first degree pes planus, which was not considered disabling.  At his July 1960 induction examination, it was noted that he had secondary degree pes planus and was given an L-2 profile.  On the corresponding Report of Medical History, he reported having or having had foot trouble.  In July and August 1960, he complained of painful feet, knees, and hips.  It was noted that he had pes planus and he was given arch supports.  In October 1960, he complained of metatarsal pain and it was noted that he had been using arch supports.  An August 1961 orthopedic consultation sheet reflects that he had moderate pes planus with no neurological indications.  At his April 1962 separation physical, it was noted that he had first degree pes planus.  On his April 1962 Report of Medical History, he reported having or having had foot trouble.

Post-service VA outpatient treatment records show no complaints, treatment, or diagnoses related to pes planus.  In October 2000, he reported that he had been walking two miles a day, but had to cut down because of knee pain.  He said that he also had developed heel spurs on his right foot, but that the condition was resolving with gel pads.  He was treated for ingrown toenails and metatarsalgia in May 2003.  

In a March 2005 statement, the Veteran's brother (D.B) said that the Veteran had trouble marching while he was in the Army and that he was given the job of a company truck driver instead of marching.  In later years, he said the Veteran had bad pain from his back, and that walking and sitting around would bother him even more.  

Since filing his claim for service connection, the Veteran's VA progress notes reflect that he has had ongoing foot examinations related to diabetes and has received treatment for ingrown toenails.  An April 2009 podiatry consultation record indicates that there were no structural deformities, including pes planus.  

The report of the March 2013 VA examination reflects that the Veteran attributed his in-service foot complaints to his back.  He reported having pain on use of both feet, which was relieved with arch supports.  The examiner diagnosed the Veteran with congenital pes planus.  The examiner opined that the preexisting pes planus was not aggravated while on active duty.  In February 2014, the examiner provided a supplemental medical opinion.  She opined that it was clear and unmistakable that the Veteran's preexisting pes planus did not permanently increase in severity beyond its natural progression during his military service.  The examiner explained that the Veteran was noted to have first degree pes planus on entrance and first degree pes planus at separation and that the symptoms he had during service would have occurred in any other occupation.  The examiner noted that the fact the Veteran had symptoms did not necessitate a worsening of the underlying condition.  There was no trauma or injury in service and there was no objective evidence that the pes planus was symptomatic within two years of release from active duty.  

In this case, the Veteran's pes planus was noted on his pre-induction and induction examinations.  Therefore, the presumption of soundness does not apply.  Moreover, the most competent and probative evidence demonstrates that the pes planus was not aggravated by active service.  In this regard, the Board finds the March 2013 VA examiner's opinion that the Veteran's pes planus did not undergo an increase in severity during active service especially probative.  In rendering her opinion, she considered the Veteran's lay assertions that his in-service foot complaints were related to his back.  She also reviewed the service medical records, which showed first degree pes planus at entrance and first degree pes planus at separation.  She noted that the Veteran had symptoms involving foot pain and was given arch supports, but concluded that there was no permanent increase in the severity of the disability.  This conclusion was also based on the lack of treatment for pes planus following separation from service.  VA outpatient treatment records show no complaints, treatment, or reference to the Veteran's pes planus disability.  Because the evidence does not demonstrate an increase in severity of the disability, the presumption of aggravation does not apply.  In sum, there is no competent probative evidence that the Veteran's pes planus incurred in or was aggravated by active duty service.  Therefore, the claim must be denied.  

The Board notes that the Veteran has been treated for ingrown toenails; however, the Veteran does not contend nor does the evidence show that this condition is related to service.

Skin Disorder/Acne Vulgaris

The Veteran originally asserted that his acne vulgaris was aggravated by active service.  See December 2006 Statement in Support of Claim.  During a March 2013 VA examination, the Veteran denied having any current skin disorder that he attributed to service.  He recalled that he had an acne problem while in service, which resolved.  Despite, these negative assertions, the Veteran has continued his appeal, asserting that these conditions were incurred in or aggravated by active service.  See March 2014 Informal Hearing Presentation.  

At his February 1959 pre-induction examination, the Veteran had an inactive pilonidal sinus.  No other skin defects were noted.  At his July 1960 induction examination, it was noted that he had acne vulgaris.  A September 1961 note reflects that the Veteran "again has pruritic wheal [sic] like lesions post. neck and left shoulder of 2 days duration."  He was treated with Benadryl.  At his April 1962 separation physical, it was noted that his skin was normal.  

Post service, VA outpatient treatment records reflect that the Veteran requested a dermatology referral for lesions on his face in May 1999.  He was also treated for onychomycosis of the nails, a fungal infection in the groin area, and what appeared to be psoriasis over his scalp and ears in April 2001.  A June 2002 VA dermatology note reflects that the Veteran had actinic keratosis.  In July 2004, he was treated for candida/fungal dermatitis in the groin area.  A June 2005 education note indicates that he had a biopsy, which showed that a lesion on his back was a neurofibroma, a benign growth of skin that required no further treatment.

The Veteran filed his claim for service connection in December 2006.  Since then, he has received periodic treatment for keratotic lesions. See, eg., VA Primary Care and Dermatology Notes in July 2009, August 2008, June 2010, and January 2012.  His list of active medicines has included Nystatin, an antifungal cream, and ammonium lactate for dry skin.  See e.g., VA Medicine Lists in April 2009 and May 2011.  

The report of the March 2013 VA examination reflects that the Veteran denied having any current skin disorder that he attributed to or was aggravated by active.  He recalled having an acne problem in service, which resolved.  He declined having a skin examination.  In February 2014, the VA examiner provided a supplemental medical opinion.  She opined that it was clear and unmistakable that the Veteran's acne vulgaris did not permanently increase in severity beyond its natural progression during active service.  The examiner noted that acne vulgaris was noted on entrance and that the remainder of the Veteran's medical record was silent for the condition.  The separation examination and the medical record within two years of active duty were silent for acne vulgaris, which indicated that there was some improvement in the condition during active duty.  

In this case, the evidence does not demonstrate that the Veteran currently has acne vulgaris.  Although acne vulgaris was noted at the Veteran's induction examination, it was not noted at separation.  There has been no treatment, complaints, or diagnoses related to acne vulgaris since separation.  Moreover, the Veteran himself stated that the condition resolved.  Because the evidence does not demonstrate that the Veteran has acne vulgaris, service connection for this condition must be denied.  The first element required for service connection, i.e., a current disability, has not been met. 

The Board notes that the Veteran has been treated for various other skin disorders during the pendency of his claim, including fungal dermatitis, keratotic lesions, and dry skin.  However, the Veteran does not contend and the evidence does not otherwise show that these conditions were incurred in or aggravated by service.  As such, there is no basis for entitlement to service connection.  

Heart Disorder

The Veteran asserts that his premature ventricular complex (irregular heartbeat) secondary to heart murmur was aggravated by active service.  See December 2006 Statement in Support of Claim.

A December 1958 letter from Dr. M.R. states that the Veteran was examined and found to be in satisfactory condition.  It was noted that his previous cardiac murmur was not present.  At his February 1959 pre-induction examination, a history of heart murmur was noted; however, the cardiac examination was negative for abnormalities.  At his April 1962 separation physical, it was noted that his heart and vascular system were normal.  A chest X-ray was negative.  On his April 1962 Report of Medical History, he reported having or having had rheumatic fever.  He denied pain or pressure in his chest, palpation or pounding heart.

A May 2006 VA electrocardiogram (ECG) reflects that the Veteran had sinus rhythm with frequent premature ventricular complexes.  In June 2007, the Veteran underwent Holter monitoring.  Premature ventricular complexes were noted during the study, but they were described as "infrequent and isolated."  No pauses greater than two seconds were reported and the findings were considered within normal limits.  Subsequent VA progress notes primarily reflect that the Veteran's heart had regular rate and rhythm with no murmurs, rubs, or gallops.  See, e.g., VA Progress Notes dated in March 2009, April 2009, December 2009, March 2010, November 2010, April 2011, May 2011.  

A December 2007 primary care note indicates the Veteran had been diagnosed with congestive heart failure in June 2007 with no triggering incidence.  A December 2008 VA echocardiogram/heart catheterization reflects that the Veteran was diagnosed with single vessel obstructive coronary artery disease (CAD) involving the proximal left circumflex artery and borderline left ventricular function.  An addendum noted that the Veteran underwent coronary artery stenting in February 2008.  

During a May 2012 VA exercise stress test, the ECG showed nonspecific T wave abnormality - ventricular premature beats and bigeminy.  A June 2012 VA echocardiogram showed mild concentric left ventricular hypertrophy, mild left atrial dilation, trace mitral, tricuspid, and pulmonic regurgitation.  

The report of a March 2013 VA examination reflects that the Veteran did not recall having any heart trouble during active service.  He said he had no problems with his heart until undergoing surgical repair of a fistula in 2008.  He reported having a heart attack in February 2008.  The examiner diagnosed the Veteran with CAD status post myocardial infarction and single vessel stent in February 2008; hypertensive cardiovascular disease with left ventricular hypertrophy and diastolic dysfunction, and controlled hypertension.  The examiner opined that the Veteran's rheumatic fever and heart murmur resolved prior to active duty and was not aggravated by active duty.  The examiner also opined that the Veteran's CAD and hypertensive cardiovascular disease were not incurred in, caused by, or a result of military service.  

In February 2014, the VA examiner provided a supplemental medical opinion.  She opined there was not clear and unmistakable evidence showing that the Veteran had a heart disorder, including a heart murmur with premature ventricular complexes, prior to entering active service in July 1960.  She explained that the December 1958 letter from Dr. M.R. indicated that the murmur had resolved.  The examiner further opined that there was no objective evidence of any heart disability in service or within two years of separation from active duty.  

In this case, although the Veteran had a history of heart murmur, the evidence reflects that his cardiovascular system was negative for abnormalities when he entered active duty.  Therefore, the presumption of soundness applies.  However, the Veteran does not assert nor does the evidence show that he had any heart problems in service or within one year of separation from service.  At his April 1962 separation examination, his heart and vascular system were normal.  

The only remaining question is whether any of the Veteran's current heart disorders are related to his active service.  In this regard, the only competent and probative evidence weighs against the claim.  The evidence reflects that the Veteran did not develop heart problems until 2006 or 2007 - more than 40 years since active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the only medical opinion on the question of nexus weighs against the claim.  The Board finds the March 2013 VA examiner's opinion that a heart disability, to include heart murmur with premature ventricular complexes, was not incurred in or aggravated by service especially probative.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided a rationale for her opinion.   

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder.  

Gastroenteritis

The Veteran asserts that gastroenteritis was incurred in or aggravated by service.  See December 2006 Statement in Support of Claim; March 2014 Informal Hearing Presentation.  

At his February 1959 pre-induction examination, the Veteran's abdomen and viscera were normal.  In April 1962, the Veteran complained of a nausea and vomiting for one day.  The impression was acute gastroenteritis of questionable etiology.  At his April 1962 separation physical, it was noted that his abdomen and viscera were normal and he denied having frequent indigestion and stomach trouble.

Post service, an August 2007 VA urgent care note reflects that the Veteran complained of vomiting, cough, and diarrhea.  He stated that eating food caused him to have abdominal discomfort.  He was diagnosed with acute gastroenteritis with possible gastritis.  

VA treatment records also note that the Veteran had gastroesophageal reflux disease (GERD), which was treated with Omeprazole (Prilosec).  See, e.g., VA Progress Notes dated in July 2007, August 2008, January 2011, and December 2008. 

The report of a March 2013 VA examination reflects that the Veteran reported having an upset stomach in service.  The examiner diagnosed the Veteran with gastritis and opined that it was less likely as not incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include in-service treatment for acute gastroenteritis in April 1962.  The examiner based her opinion on a review of the medical literature, a review of the medical record, and her own clinical experience.  She noted that the was no objective evidence of chronic gastritis or any chronic gastrointestinal condition during service or within two years of active duty.  She opined that the Veteran was treated for acute gastroenteritis in service and that it was transient and resolved prior to separation.  She noted that there was no objective evidence of chronic gastritis until 2007.  

In February 2014, the VA examiner provided a supplemental medical opinion reiterating her conclusions.  She opined that the Veteran's diagnosed gastrointestinal disabilities, to include a 2007 diagnosis of acute gastroenteritis, were not incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include in-service treatment for gastroenteritis in April 1962.  She explained the definition of "acute" and that gastroenteritis is generally caused by a virus but can be bacterial that resolves with no residual.  She noted that the separation examination and the medical record within two years of active duty were silent for gastrointestinal disability.  The first gastrointestinal disability noted after service was diverticulitis in 1994.  Pursuant to a review of the medical literature, the examiner stated that acute gastroenteritis is unrelated to diverticulitis and that acute gastroenteritis does not cause, place one at risk for, or aggravate diverticulitis.  The examiner stated that this was undebatable, obvious, absolutely certain, and clear and unmistakable.

In this case, the most competent and probative evidence weighs against finding that the Veteran's in-service gastroenteritis was chronic or that any current gastrointestinal disorder is related to service.  The Board finds the March 2013 VA examiner's opinion that the Veteran had acute rather than chronic gastroenteritis especially probative.  The examiner provided adequate rationale and the underlying medical record supports her conclusion.  Notably, the service medical records characterized the gastroenteritis as "acute" in April 1962.  Furthermore, when he was examined for separation later that month, his abdomen and viscera were normal and he denied having frequent indigestion or any stomach trouble.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided a rationale for her opinion.   

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis.  


Lay Statements

In reaching these determinations, the Board has carefully considered the Veteran's lay statements and the statement provided by his brother.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Veteran has only made vague statements relating his claimed disabilities to service, which must be weighed against the negative assertions he made to the VA examiner in March 2013.  Moreover, the Board does not find the Veteran competent to relate his current disabilities to service that occurred over 40 years ago.  This particular inquiry is within the province of trained medical professionals because it involves complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  

Conclusion

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection.  The benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sinus disorder, to include sinusitis, is denied.

Entitlement to service connection for a deviated septum is denied.

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, is denied.

Entitlement to service connection for a skin disorder, to include acne vulgaris, is denied.

Entitlement to service connection for a heart disorder, to include a heart murmur with premature ventricular complexes, is denied.

Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


